STATE OF WEST VIRGINIA

                                SUPREME COURT OF APPEALS


                                                                                        FILED
                                                                                     April 15, 2016
In Re: The Estate of Mary E. McClain,                                             RORY L. PERRY II, CLERK

                                                                                SUPREME COURT OF APPEALS

No. 15-0434 (Cabell County 16192, 16467, and 19172)                                 OF WEST VIRGINIA





                                   MEMORANDUM DECISION

       Petitioner Steven Adams, pro se, appeals the April 9, 2015, order of the Circuit Court of
Cabell County directing the final distribution of real estate sale proceeds from the Estate of Mary
E. McClain. Respondent Lolita Joyce Crews, pro se, filed a summary response.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Mary E. McClain (“decedent”) died intestate in 1959. Ms. McClain’s estate consisted of
the McClain Funeral Home (“funeral home”) and the Bethel Memorial Park Cemetery
(“cemetery”) in Huntington, West Virginia. The cemetery was maintained in connection with the
operation of the funeral home and included 10⅛ acres of real estate. The funeral home consisted of
a ten-room dwelling and two other buildings.

        Petitioner and respondent are among the heirs of decedent’s children,1 who were her heirs
at law. Decedent’s children were Henry P. McClain, John W. McClain, Etta C. Holland, Grace D.
Lockett, James S. McClain, Frances M. Joyce, and William A. McClain, all of whom are now
deceased. Petitioner is a grandson of James S. McClain. Respondent is the daughter of Francis M.
Joyce.

        The litigation over decedent’s estate has been protracted. The first action, No. 16192, was
filed on October 3, 1966, by Etta C. Holland and James S. McClain to set aside a deed purporting
to convey the eastern half of the cemetery from decedent to her daughter Frances M. Joyce and Ms.
Joyce’s husband. The second action, No. 16467, was filed on December 10, 1966, and also named
       1
           Respondent was the only heir to file a response to petitioner’s appeal.

                                                   1
Frances M. Joyce as the defendant.2 That complaint sought relief in the form of an order requiring
Frances M. Joyce to make a full accounting to all the other heirs of profits earned from the
operation of the funeral home and the cemetery and awarding monetary damages against Ms.
Joyce for any conversion of the assets of decedent’s estate. Frances M. Joyce and her husband filed
the third action, No. 19172, on May 16, 1968, seeking a partition by sale of the real property
owned by decedent.

         The three actions were consolidated for a bench trial on October 3 and 4, 1968. Following
trial, the circuit court found, in No. 16192, that the alleged deed from decedent to Frances M. Joyce
and her husband was not valid because it was never delivered. In No. 16467, the circuit court
determined that Frances M. Joyce owed each of decedent’s other children $1,176.67. In No.
19172, the circuit court ordered the partition by sale of decedent’s real property. Frances M. Joyce
appealed to this Court. In Holland v. Joyce, 155 W.Va. 535, 545-46, 185 S.E.2d 505, 512-13
(1971), we affirmed the circuit court’s determinations, but reversed the judgment against Frances
M. Joyce in No. 16467 finding that Ms. Joyce could be owed a credit for a payment of $6,315.66
made by her into decedent’s estate. Accordingly, we remanded the case with directions to
determine whether Frances M. Joyce was owed a credit against the judgment against her, “if any.”
Id. at 546, 185 S.E.2d at 513.

        The judge who presided at the bench trial had retired. According to the circuit court’s final
order, the newly assigned judge wrote the parties inquiring whether further evidence or briefing
was necessary and obtained a response in the “negative.” Accordingly, the circuit court entered an
order on May 29, 1974, based on “the directives of the West Virginia Supreme Court of Appeals
and the pleadings before [it].” In the May 29, 1974, order, the circuit court found that Frances M.
Joyce owed decedent’s other children a total of $7,061.82 plus interest and confirmed the partition
by sale of decedent’s real property by ordering the distribution of the proceeds. The May 29, 1974,
order was not appealed.

       At an August 12, 2013, hearing, the circuit court explained that following the entry of its
May 29, 1974, order, a special commissioner was appointed to attempt to “get [this] thing
resolved” but that “[i]t was just never able to be resolved.”3 The circuit court proceeded to take the
testimony of Toi McClain Spears, the last special commissioner appointed in the case.4 The circuit

       2
       The second action was filed by Etta C. Holland, James S. McClain, Willa Holman, and
Kathleen Johnson. Willa Holman and Kathleen Johnson were the children of decedent’s son
William A. McClain.
       3
        There are substantial gaps in the record, and the reason why the case was unable to be
resolved before 2013 is not apparent.
       4
        Toi McClain Spears, who is now deceased, was one of the heirs of decedent’s children;
however, the record reflects that she was appointed special commissioner without objection from
the other heirs.


                                                  2

court heard argument from petitioner regarding his belief that other real properties and/or assets
should have been included in decedent’s estate. The circuit court ruled that the instant case
involved no assets or properties other than those identified in our opinion in Holland. The circuit
court found that the funeral home, the cemetery, and the real estate associated with those
businesses were the only assets involved in the three consolidated matters that were appealed to
this Court. See 155 W.Va. at 537, 185 S.E.2d at 508. Following our remand in Holland, the circuit
court explained that it was constrained to implement the directives set forth in our opinion. The
circuit court informed petitioner that if he wanted to allege that other assets belonged to decedent,
he would need to file a new action assuming that it would not now be barred by the statute of
limitations.

        Based on the findings made at the August 12, 2013, hearing, the circuit court entered a final
order on April 9, 2015.5 In the final order, the circuit court first determined that “[t]here is no
personal property involved” and that “no other issue other than distribution of the [real estate sale
proceeds]” was before the court. Next, the circuit court found that the proceeds from the sale of
decedent’s real property was $35,515.07. The circuit court determined that $782 in fees and
expenses was owed to Toi McClain Spears as special commissioner and that the “net distributable
proceeds are $34,733.08.” Finally, recognizing that decedent’s children are now deceased, the
circuit court made the following findings with regard to the distribution of the net proceeds:

       19.	    That varying additional testimony was given regarding the consanguinity
               and descendants of the heirs of the [c]hildren [of] Mary E. McClain.

       20.	    That such information was speculative and offered little in the way of
               probate proceedings, residences[,] and jurisdictions at the time of death, and
               testacy or intestacy at the death of the [c]hildren of Mary E. McClain.

       21.	    That any attempt by this [c]ourt to distribute beyond the generational level
               of the children of Mary E. McClain would be a speculative guess.

        Accordingly, after directing the payment of the special commissioner, the circuit court
directed the Circuit Clerk of Cabell County to pay $5,788.84 to the estates of each of decedent’s
children. With regard to the judgment in No. 16467, the circuit court ruled, as follows:

       [T]he [c]ourt recognizes the claims of Etta C. Holland, James McClain, John
       McClain, Grace Lockett, Willa Holman, and Kathleen Johnson, or their respective
       Estates, against the Estate of Frances [M. Joyce] and . . . such claims shall be
       satisfied if possible, under the priority hierarchy of estate debt payments as set forth


       5
         The findings at the August 12, 2013, hearing were made by Judge David M. Pancake who
has since retired. Newly assigned Judge Christopher D. Chiles utilized Judge Pancake’s findings to
craft the directives set forth in the April 9, 2015, final order.


                                                  3

       in the West Virginia Code,[6] prior to distribution to any heir of the Estate of
       Frances [M.Joyce].

        Petitioner appeals the circuit court’s April 9, 2015, order directing the final distribution of
real estate sale proceeds from the Estate of Mary E. McClain. “This Court reviews the circuit
court’s final order and ultimate disposition under an abuse of discretion standard. We review
challenges to findings of fact under a clearly erroneous standard; conclusions of law are reviewed
de novo.” Syl. Pt. 4, Burgess v. Porterfield, 196 W.Va. 178, 469 S.E.2d 114 (1996). We note that
whether the circuit court correctly interpreted a mandate of this Court and whether the circuit court
complied with such mandate constitute questions of law subject to de novo review. See Syl. Pt. 4,
State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W.Va. 802, 591 S.E.2d 728 (2003).

        On appeal, petitioner contends that decedent’s estate included assets in addition to those
identified in our opinion in Holland. 7 The circuit court rejected petitioner’s argument at the
August 12, 2013, hearing, and ruled that it was constrained to implement the directive set forth in
our opinion. In Holland, we affirmed the circuit court’s rulings following the bench trial with the
sole exception of remanding the case with directions to determine whether Frances M. Joyce was
owed a credit against the judgment against her, “if any.” 155 W.Va. at 546, 185 S.E.2d at 513. On
remand, the circuit court acted in accordance with our directive and determined that Frances M.
Joyce owed decedent’s other children a total of $7,061.82 plus interest. At the same time, the
circuit court confirmed the partition by sale of the real property. See Id. at 545, 185 S.E.2d at 512.
(affirming trial court judgment in every other aspect).

        “Upon remand of a case for further proceedings after a decision by this Court, the circuit
court must proceed in accordance with the mandate and the law of the case as established on
appeal. The trial court must implement both the letter and the spirit of the mandate, taking into
account the appellate court’s opinion and the circumstances it embraces.” Syl. Pt. 3, Cummings,
214 W.Va. at 805 591 S.E.2d at 731. We further held in Syllabus Point 2 of Cummings that
“[l]imited remands explicitly outline the issues to be addressed by the circuit court and create a
narrow framework within which the circuit court must operate.” Id. Given that we affirmed the
judgment following the bench trial in every aspect other than the determination of a possible
credit, we determine that the circuit court was correct that it was constrained by the limited remand
from Holland. Therefore, we conclude that the circuit court did not err in obeying this Court’s
mandate in Holland and refusing petitioner’s request for it to find that other assets belonged to
decedent for purposes of distribution of her estate.

        We summarily reject petitioner’s other assignments of error. First, petitioner alleges that
the circuit court did not provide him with an opportunity to be heard, but the transcript of the
       6
        Chapter 44 of the West Virginia Code governs the administration of estates including
proof and allowance of claims against decedents’ estates. See W.Va. Code §§ 44-2-1 to -29 and
W.Va. Code §§ 44-3a-1 to -44 (alternate procedure available at county’s option).
       7
           We note that respondent opposes this and all other assignments of error.

                                                  4

August 12, 2013, hearing belies this assertion. Second, petitioner alleges that he has good cause for
a “reinstatement” with no explanation of what he seeks to have reinstated. To the extent that
petitioner contends that there is good cause to allow him to make a new claim in this nearly
fifty-year-old case, that contention has no merit for reasons already expressed.

      For the foregoing reasons, we affirm the April 9, 2015, order of the Circuit Court of Cabell
County directing the final distribution of real estate sale proceeds from the Estate of Mary E.
McClain.

                                                                                          Affirmed.


ISSUED: April 15, 2016

CONCURRED IN BY:

Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II


DISQUALIFIED:

Chief Justice Menis E. Ketchum




                                                 5